In this suit to recover for personal injuries, judgment was entered on a verdict for plaintiffs; defendant has appealed, complaining of several alleged errors in the charge. At the close of the charge the trial judge particularly asked if counsel desired him to give any further instructions to the jury, and, while counsel for the present appellant then called the attention of the court to parts of the charge which he desired amended, he said nothing about the matters concerning which he now complains. Under the circumstances, and since the verdict in all respects is amply sustained by the evidence, we shall not disturb the judgment entered thereon.
The judgment is affirmed. *Page 385